In a matrimonial action in which the parties were divorced by judgment dated October 20, 1986, the defendant husband appeals, as limited by his notice of appeal and brief, from so much of an order of the Supreme Court, Westchester County (Delaney, J.), entered February 2, 1988, as denied his cross motion for a protective order against disclosure of information about the parties’ children to the plaintiff wife.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Although the plaintiff, at present, is not being permitted to *549have any physical contact with the infant issue of the marriage (see, Patricia Lynn N. v Vincent Michael N, 152 AD2d 549 [decided herewith]), we see no reason why she should be denied information concerning their progress in school and medical reports concerning their physical well-being "when such medical reports involve serious physical injury to either child”. Thus, the order is affirmed insofar as appealed from.
We note that for some reason the defendant’s attorney saw fit to file separate records and briefs respecting his appeal from different portions of the same order (see, Patricia Lynn N. v Vincent Michael N, 152 AD2d 549 [decided herewith]). We strongly disapprove of this practice whereby the defendant has, in effect, bifurcated his appeal, and caution counsel that such a practice in the future may result in a dismissal of the later-filed "appeal” as abandoned. Brown, J. P., Sullivan, Harwood and Rosenblatt, JJ., concur.